Bob Braziel, plaintiff in error, was convicted in the county court of Carter county of a violation of the prohibitory law and was on February 17, 1911, in pursuance to the verdict of the jury, sentenced to serve a term of ninety days in the county jail and pay a fine of one hundred dollars. From which judgment an appeal was *Page 693 
taken by filing in this court on April 15, 1911, a petition in error with case-made. When the case was called for final submission on the regular assignment of this day, there was a withdrawal by counsel of record of further appearance in the case. Whereupon the Attorney General moved to affirm for failure to prosecute the appeal. Wherefore, the judgment of the lower court is affirmed for failure to prosecute the appeal. Mandate to issue forthwith.